         Case 2:20-cv-01845-CCW Document 23 Filed 12/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EMILY COWEY, CHELSEA SCHMIDT,                        )
ALAN BOOTH, FIREARMS POLICY                          )
                                                     )               2:20-CV-01845-CCW
COALITION, INC.,                                     )
                                                     )
                Plaintiffs,                          )
                                                     )
        vs.                                          )
                                                     )
                                                     )
SHERIFF WILLIAM MULLEN, COL.                         )
ROBERT EVANCHICK, AND COUNTY                         )
OF ALLEGHENY, PENNSYLVANIA,                          )
                                                     )
                                                     )
                Defendants.

                                              ORDER
       AND NOW, this 10th day of December, 2020, following discussions at today’s status

conference, and in light of the parties’ ongoing negotiations to resolve Plaintiffs’ pending Motion

for Preliminary Injunction, ECF No. 18, and to reach a settlement of this case in full, IT IS

HEREBY ORDERED that on or before December 18, 2020, the parties shall file a joint status

report informing the Court as to whether the parties have reached any agreements regarding the

Motion for Preliminary Injunction and/or resolution of the case in full, and if so, what

agreements have been reached and what, if any, issues remain to be addressed by the Court. If

the case is not completely resolved, the joint status report shall include the parties’ positions

regarding whether referring the case to a third party neutral for Alternative Dispute Resolution

proceedings would be helpful to resolve any remaining issues.

               IT IS FURTHER ORDERED that, in light of the parties’ agreement that

Defendants’ Response to Plaintiffs’ Preliminary Injunction should be deferred until after the

filing of the December18, 2020 joint status report, Defendants’ December 18, 2020 deadline to
           Case 2:20-cv-01845-CCW Document 23 Filed 12/10/20 Page 2 of 2




respond to Plaintiffs’ Motion for Preliminary Injunction is hereby vacated, and the Court will

reset that deadline, if necessary, following filing of the parties’ December 18, 2020 joint status

report.

          DATED this 10th day of December, 2020.



                                              BY THE COURT:


                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge



cc (via ECF email notification):
All Counsel of Record
